ITEMID: 001-107480
LANGUAGEISOCODE: ENG
RESPONDENT: MDA;RUS
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF IVANŢOC AND OTHERS v. MOLDOVA AND RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection joined to merits and dismissed (ratione personae);Preliminary objection joined to merits and allowed (ratione personae);No violation of Art. 3 (substantive aspect);No violation of Art. 5;No violation of Art. 8;No violation of Art. 13;Violation of Art. 3 (substantive aspect);Violation of Art. 5;Violation of Art. 8;Violation of Art. 13;Pecuniary and non-pecuniary damage - award
JUDGES: Anatoly Kovler;Jean-Paul Costa;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicants, Andrei Ivanţoc, Tudor Popa, Eudochia Ivanţoc and Victor Petrov, are Moldovan nationals who were born in 1961, 1963, 1963 and 1988 respectively. Mr Ivanţoc is also a Romanian national. At the time of lodging their application, the first two applicants were detained in Tiraspol and Hlinaia respectively. Andrei Ivanţoc was released on 2 June 2007 and Tudor Popa was released on 4 June 2007. The third applicant is the wife of the first applicant. She is unemployed and lives in Chişinău. The fourth applicant is the second applicant’s son. He is a student and lives in Chişinău.
5. The facts concerning the background of application no. 48787/99, including the Transdniestrian armed conflict of 1991-1992 and the period up to late 2003, are set out in Ilaşcu, Ivanţoc, Leşco and Petrov-Popa v. Moldova and Russia [GC], no. 48787/99, §§ 28-183, ECHR 2004VII.
6. The first and second applicants were detained until their release, respectively on 2 and 4 June 2007, in the “Moldovian Republic of Transdniestria” (MRT).
7. On 9 December 1993 the first and second applicants were tried and convicted by the “Supreme Court of the Moldavian Republic of Transdniestria” for various crimes and offences such as murder, deliberate destruction of another’s property and the unauthorised use and theft of ammunition or explosive substances. They were sentenced to 15 years’ imprisonment and confiscation of their property.
8. In 1999 the first and second applicants, as well as two other individuals who had been tried and convicted with them in 1993, namely Mr Ilie Ilaşcu and Mr Alexandru Leşco, filed an application with the Court concerning, inter alia, the alleged unlawfulness of their detention and their conditions of detention.
9. In a judgment of 8 July 2004 in application no. 48787/99 the Grand Chamber of the Court found that both Moldova and the Russian Federation’s responsibility was engaged with regard to the acts complained of and held that there had been violations of various Articles of the Convention (see below, paragraph 12).
10. In the first place, the Court found that the Moldovan Government was the only legitimate government of the Republic of Moldova under international law, but that it did not exercise authority over that part of its territory that was under the effective control of the “Moldavian Republic of Transdniestria” (MRT). Nevertheless, in the Court’s opinion, the Moldovan Government were under a positive obligation under Article 1 of the Convention to take the diplomatic, economic, judicial or other measures that were in their power to take and that were in accordance with international law to secure to the applicants the rights guaranteed by the Convention (Ilaşcu, Ivanţoc, Leşco and Petrov-Popa v. Moldova and Russia ([GC], no. 48787/99, ECHR 2004-VII, §§ 330-331).
It further stated that it was not its task to indicate which measures the authorities had to take in order to comply with their obligations most effectively, but that it had to verify that the measures actually taken were appropriate and sufficient in the present case. When faced with a partial or total failure to act, the Court’s task was to determine to what extent a minimum effort was nevertheless possible and whether it should have been made. Determining that question was especially necessary in cases concerning an alleged infringement of absolute rights such as those guaranteed by Articles 2 and 3 of the Convention (ibid. § 334).
The Court noted that until 2001, the Moldovan authorities had taken various measures aimed at obtaining the applicants’ release and that as a result, Mr Ilaşcu was released in May 2001. It considered that even after Mr Ilaşcu’s release in May 2001, it was within the power of the Moldovan Government to take measures to secure to the applicants their rights under the Convention. It further noted that the negotiations for a settlement of the situation in Transdniestria, in which the Russian Federation was acting as a guarantor State, had been on-going since 2001 without any mention of the applicants or without any measure being taken or considered by the Moldovan authorities to secure the applicants their Convention rights, although it was within the power of the Moldovan Government to take such measures (ibid., §§ 350 and 351).
The Court therefore held that Moldova’s responsibility was capable of being engaged under the Convention on account of its failure to discharge its positive obligations with regard to the acts complained of which occurred after May 2001 (ibid., § 352).
11. As to the Russian Federation, the Court found that all of the acts committed by the Russian soldiers with regard to the applicants before the ratification of the Convention by the Russian Federation, including their transfer into the charge of the Transdniestrian separatist regime, in the context of the Russian authorities’ collaboration with that illegal regime, were capable of engaging responsibility for the acts of that regime (ibid., § 385).
Turning to the question whether that responsibility was still engaged at the time of the ratification of the Convention by the Russian Federation, the Court found that the “MRT”, which had been set up in 1991-1992 with the support of the Russian Federation and was vested with organs of power and its own administration, remained “under the effective authority, or at the very least under the decisive influence of the Russian Federation, and in any event, it survives by virtue of the military, economic, financial and political support given to it by the Russian Federation” (ibid., § 392).
It therefore held that there was a continuous and uninterrupted link of responsibility on the part of the Russian Federation for the applicants’ fate, as the Russian Federation’s policy of support for the regime and collaboration with it continued beyond 5 May 1998, the date of entry into force of the Convention in respect of the Russian Federation, and after that date the Russian Federation had made no attempt to put an end to the applicants’ situation brought about by its agents, and did not act to prevent the violations allegedly committed after 5 May 1998. In the light of these findings, it considered it to be of little consequence that since 5 May 1998 the agents of the Russian Federation have not participated directly in the events complained of in that application (ibid., § 393).
The Court held that the applicants came within the “jurisdiction” of the Russian Federation for the purposes of Article 1 of the Convention and its responsibility was engaged with regard to the acts complained of (ibid., § 394).
12. Applying these findings (paragraphs 10 and 11 above) to the alleged substantive violations of the Convention, the Court further found, in respect of the applicants Andrei Ivanţoc and Tudor Popa:
i) that their detention was contrary to Article 5 § 1 (a) of the Convention, that, since the applicants were still detained, this violation was of a continuous nature (§ 463), and that the conduct constituting a violation of this provision was imputable both to the Russian Federation as from 5 May 1998, and to Moldova as from May 2001 (§ 464);
ii) that any continuation of the unlawful and arbitrary detention of the applicants would necessarily entail a serious prolongation of the violation of Article 5 and a breach of the respondent States’ obligation under Article 46 § 1 of the Convention to abide by the Court’s judgment, and indicated that “the respondent States must take every measure to put an end to the arbitrary detention of the applicants still detained and to secure their immediate release” (§ 490);
iii) that the persecution, ill-treatment and restrictions to which Mr Ivanţoc was subjected while in detention constituted “torture” within the meaning of Article 3 of the Convention (§§ 444-447), that the Russian Federation was responsible for the treatment inflicted on Mr Ivanţoc as from 5 May 1998, and that Moldova was responsible for that treatment from May 2001 onwards (§ 449).
iv) that the harsh conditions of detention experienced by Mr Popa could be qualified as inhuman and degrading treatment within the meaning of Article 3 of the Convention (§ 452), that the Russian Federation was responsible for that violation as from 5 May 1998, and that Moldova was responsible for that violation as from May 2001 onwards (§ 454).
13. As to the application of Article 41, the Court ordered the Russian Federation and Moldova to pay to each applicant the sum of 190,000 euros (EUR) for pecuniary and non-pecuniary damages, and awarded the overall sum of EUR 17,036 for costs and expenses.
14. The applicants refer to a number of facts concerning the respondent States’ responsibility under Article 1 of the Convention after 8 July 2004, the date of the Ilaşcu, Ivanţoc, Leşco and Petrov-Popa judgment.
15. The applicants submitted the following information concerning, on the one hand, the relations between Moldova, the “MRT” and the Russian Federation with regard to the applicants and, on the other hand, the alleged support provided to the “MRT” by the Russian Federation.
16. On 8 July 2004 the Moldovan Ministry of Foreign Affairs issued a statement in which it expressed its regret that the Russian Federation was delaying the withdrawal of its troops from Moldova, in violation of the decisions taken at the OSCE Summit in Istanbul in November 1999.
17. On 9 July 2004 the “Ministry of Foreign Affairs of the MRT” issued a statement accusing the European Court of Human Rights of having decided the Ilascu, Ivanţoc, Leşco and Petrov-Popa v. Moldova and Russia case in a superficial and biased manner and confirming that the release of the applicants prior to completion of their term was impossible.
18. The applicants’ situation was not discussed during the visit to Russia of the Moldovan Minister of Foreign Affairs on 13 and 14 July 2004, although the Moldovan Minister met Mr Lavrov, the Russian Minister of Foreign Affairs, and Mr Kozak, Head of the Government administration.
19. On 1 August 2004 Moldova prohibited the import and export of merchandise to and from the “MRT”.
20. The applicants submitted the following information concerning the alleged political support provided by the Russian Federation to the “MRT”:
- on 3 August 2004 the first Deputy Minister of Foreign Affairs of the Russian Federation met the “Head of the Transdniestrian Institution of Foreign Affairs” in Moscow;
- on 1 September 2004 the “MRT” press agency, Olvia Press, published information stating that the acting President of the Duma and eight other leaders of various administrative provinces of the Russian Federation had congratulated the leader of the “MRT” on the occasion of the 14th anniversary of the creation of the “MRT”;
- on 15 December 2004 the new Ambassador of the Russian Federation to Moldova went to Tiraspol, where he met the “President of the MRT”, the “Minister of Foreign Affairs” and “the leadership of the Soviet Supreme”.
- on 8 February 2005 a group from the State Duma met the “Minister of Foreign Affairs of the MRT” in Tiraspol. On that occasion, the Moldovan Ministry of Foreign Affairs expressed its indignation at this visit and the general attitude in various Russian governmental circles towards the Transdniestrian region;
- on 5 March 2005 the Ambassador of the Russian Federation to Moldova went to Tiraspol, where he met the “President of the MRT”.
- on 5 April 2005 the Russian First Deputy Minister of Foreign Affairs received the “leader of the institution for external relations in Transdniestria” in Moscow;
- in April 2005 the “Academy for Security, Defence and Rule of Law Issues”, an association created at the initiative of the Russian Security Council, awarded the “President of the MRT” the Order of Peter the Great for his personal contribution to the development and strengthening of Russia;
- on 31 August 2005 the Transdniestrian news agency “Olvia Press” reported that the Mayor of Moscow city and leaders of various regions of the Russian Federation congratulated the “President of MRT” on the celebration of 15 years since the creation of the “MRT”;
- on 1 September 2005, at a gathering in Tiraspol, the leader of the parliamentary faction of the Liberal Democratic Party of the State Duma of the Russian Federation, Alexei Mitrofanov, on behalf of the deputy President of the Duma, congratulated the people of Transdniestria on the same achievement and declared that the Russian Federation and its economy would be present in the “MRT” forever;
- between 11 and 13 October 2005 a delegation of high officials from the Russian Federation headed by Mr Iurii Zubacov, deputy Secretary of the Security Council of the Russian Federation, visited the “MRT” and met the “President of MRT”;
- on 1 February 2006 the “head of the department of foreign affairs of MRT” was received at the Ministry of Foreign Affairs of the Russian Federation;
- on 5 May 2006 the Minister of Foreign Affairs of the Russian Federation met the “President of Transdniestria”. According to Olvia Press, they discussed how Russian military presence could be maintained in the region;
- on 31 May 2006 the “President of MRT”, Mr Smirnov, declared that a referendum on the future of Transdniestria could take place in September 2006 and that Russian officials were supporting this idea;
- according to Olvia Press, on 31 May 2006 Mr S. Ivanov, Minister of Defence of the Russian Federation, declared that Russian military troops would remain in Transdniestria until the final solution of the Transdniestrian conflict;
- between 21 and 23 June 2006 an official Russian delegation headed by the adviser to the Prime Minister of the Russian Federation visited Chişinău and Tiraspol and discussed issues related to social problems and the implementation of the agreement signed between Russia and the “MRT” on 23 March 2006;
- on 18 July 2006 the Permanent Representation of the Russian Federation to the Permanent Council of the OSCE made a statement in support of the referendum in “MRT”;
- on 17 September 2006 a referendum took place in “MRT”, which resulted in the participation of 76.8% of Transdniestrians with voting rights, out of which 94.2% voted in favour of the independence of “MRT” and its adhesion to the Russian Federation;
- between 11 and 12 October 2006 a representative of the Ministry of Foreign Affairs of the Russian Federation visited Moldova and the “MRT”, where he met the “President of MRT”.
21. The applicants further provided the following information relating to the economic relations between the Russian Federation and the “MRT”:
- on 8 and 9 September 2004 a delegation from the Russian Chamber of Commerce travelled to Tiraspol on a business trip; Russian capital plays an important part in the privatisation of Transdniestrian enterprises and a branch of the Russian Chamber of Commerce and Industry was opened in “MRT”;
- on 18 February 2006, in reply to the “increase in tension in the atmosphere around Transdniestria”, the State Duma adopted a declaration recommending the Russian Government and economic agents to examine the possibility of refusing to import Moldovan alcohol products (except for Transdniestria), to supply oil and gas at world prices (except for Transdniestria) and to introduce a visa regime for Moldovan citizens (except Transdniestria);
- on 4 March 2006, following the new policy adopted by Ukraine requiring that all goods exported from “MRT” first pass through customs control with the Moldovan authorities, the Ministry of Foreign Affairs of the Russian Federation protested against the new export regime instituted by Moldova and Ukraine and called for its review;
- on 4 March 2006 the Duma asked the Prime Minister to inform it of the measures taken by the Government pursuant to the declaration of 18 February 2006. The Prime Minister explained that the Government were examining the possibilities of introducing technical barriers to the import of Moldovan alcohol products (except for Transdniestria). He also mentioned that the Government were planning to request Moldova to pay its historical debt in excess of USD 1,000 million for the supply of gas. Mr Fradcov finally noted that the question of the introduction of visas for Moldovan citizens (except those from Transdniestria) needed to be examined further due to the role of the Russian Federation in the region;
- on 7 March 2006 a group of Russian experts went to Transdniestria to examine the export regime introduced on 3 March 2006. The amount of Russian financial assistance to “MRT” was also discussed during this visit;
- on 23 May 2006 the “President of MRT” and the Russian Deputy Prime Minister A. Jukov signed an agreement allowing the “MRT” to collaborate directly with Russian partners in the healthcare and banking spheres;
- as from 27 March 2006 Russia started prohibiting the import of all alcohol products made in Moldova, despite the periodic requests of the Moldovan authorities to review this measure;
- on 26 April 2006 “MRT” received from a fund set up by the Krasnodar region of the Russian Federation 280 million Russian Rubles by way of financial assistance;
- as from March 2006 the Moldovan Rail Company decided to avoid rail communication passing through Transdniestria, which resulted in delays to trains travelling to the Russian Federation. Consequently, the Russian partner decided to cancel, as from 1 November 2006, one out of three trains travelling from Moldova to Moscow.
22. The Moldovan Government considered that the Convention responsibility of the Russian Federation continued to be engaged having regard to the latter’s support for the Transdniestrian regime and to the fact that they maintained their troops on the territory of Moldova, in breach of international law, of the OSCE Summit Statements in Istanbul (1999) and in Porto (2002) (see also Ilaşcu, Ivanţoc, Leşco and Petrov-Popa cited above, §§ 124, 354 and 387), and of Law no. 173-VI of 22 July 2005 on essential provisions on the particular legal status of the towns on the left bank of Dniestr, which provided for a complete, urgent and transparent withdrawal by the Russian Federation of its weaponry and military personnel in Transdniestria.
23. They further submitted that they had taken all the measures in their power to secure the applicants’ release. They referred to numerous measures taken in order to comply with the Court’s judgment in the case of Ilaşcu, Ivanţoc, Leşco and Petrov-Popa, and stated that these were constantly brought to the attention of the Committee of Ministers of the Council of Europe on the occasion of its meetings for the supervision of the above-mentioned judgment.
24. Among these measures, they referred to the following:
- in a letter of 22 August 2005 addressed to the President of the International Committee of the Red Cross (ICRC), Mr Jakob Kellenberger, the Moldovan Minister of Foreign Affairs asked the ICRC to intercede with the Russian authorities in order to obtain the applicants’ release;
- on 25 August 2005 the Moldovan Minister for Reintegration sent a letter to the OSCE Chief of Mission to Moldova, asking him to step up the OSCE’s efforts to secure the applicants’ release. Around the same time, the minister also sent a letter to the Transdniestrian Representative for the Settlement of the Transdniestrian Conflict, asking him to allow Moldovan medical staff to check the health of the detained applicants;
- on 28 August 2005 the Moldovan authorities sent in vain a letter to “the Minister of Foreign Affairs of the MRT” asking him to release the applicants:
- on 20 September 2005 the Moldovan Ombudsman, Mr Iurii Perevoznic, sent a letter to his Russian counterpart, Mr Vladimir Lukin, asking him to use his authority and power to obtain the applicants’ release. His successor sent a similar letter to the Russian Ombudsman on 22 February 2006;
- in February 2006 the Moldovan Minister for Reintegration, M. Şova, sent a letter to the Russian Ambassador for Special Mission within the Russian Ministry of Foreign Affairs, M. Nesterushkin, and to the Transdniestrian Representative for the Settlement of the Transdniestrian Conflict, M. Litskay, asking them to collaborate in order to secure the applicants’ release;
- on 9 February 2005 the President of the Moldovan Parliament, Mrs Ostapciuc, wrote to her Russian counterpart, Mr Gryzlov, to the same end;
- the Moldovan authorities also regularly raised the issue of the applicants’ release with the Permanent Council of the OSCE;
- in addition, the Moldovan Minister of Foreign Affairs sent a circular letter to all Moldovan diplomatic missions, instructing them to use all possible diplomatic contacts abroad in order to obtain the applicants’ release;
- the Moldovan President, Mr Voronin, raised this issue not only with the Presidents of the Russian Federation and Ukraine, but also with the NATO structures in 2005;
- following the adoption of the Ilaşcu, Ivanţoc, Leşco and Petrov-Popa judgment, there was a change in the practice of the Moldovan courts, in that they started awarding damages for unlawful acts committed by the Transdniestrian administration. For instance, in a judgment delivered on 21 October 2004, upheld by the Moldovan Supreme Court, Orhei County Court awarded an individual non-pecuniary damages on account of his unlawful detention in the Transdniestrian region. The damages were paid by the Moldovan Ministry of Finance.
25. Furthermore, the Moldovan Government referred to developments in the relations between Moldova and the Russian Federation following the Ilaşcu, Ivanţoc, Leşco and Petrov-Popa judgment.
26. They submitted that the negotiations between Moldova on the one hand, and Russia and Transdniestria on the other hand, had reached a deadlock following the refusal of the Moldovan President to sign the Kozak Memorandum (see below paragraph 59 with further references).
27. In addition, after 2004 relations between Russia and Transdniestria became even closer at the political, military and economic levels.
28. The Government also referred in this respect to a study in 2006 by the New York City Bar Association, “Thawing a Frozen Conflict: Legal Aspects of the Separatist Crisis in Moldova” which pointed to Russia’s activities in Transdniestria, “including the intervention of its 14th Army on behalf of the separatists, the ongoing military assistance to the Moldovan Republic of Transdniestria (“MRT”), the economic support for the MRT, and effectively bargaining on behalf of the MRT using energy and other levers of power against Moldova”, and which concludes that “Russia has illegally propped up the viability of the MRT and made reintegration virtually impossible”.
29. The presence of Russian troops on the territory of Moldova, in the Transdniestrian part, amounted to a form of political and military support for the Transdniestrian regime.
Moldovan authorities regularly raised with the Russian Federation the issue of the illegal stationing of Russian military forces on the territory of Moldova. However, the Russian Federation did not make the necessary efforts to ensure a complete withdrawal of their troops. Moreover, Russia refused to sign a statement on stability proposed by Moldova during the OSCE Summit in Sofia in December 2004.
30. In 2005 the Moldovan Parliament made a public statement calling on the Russian Federation to withdraw its troops and material from Moldovan territory, since the purpose of the cease-fire agreement concluded between Moldova and the Russian Federation had been achieved.
31. According to the Moldovan Government, the Russian Federation undertook once more within the framework of the OSCE to withdraw its troops from the Transdniestrian part of Moldova by 31 December 2006, but again failed to fulfil its obligations.
32. The Moldovan Government submitted that the Russian Federation continued to exert economic pressure on Moldova, while reserving preferential treatment for the Transdniestrian region.
For instance, the Russian authorities increased the price of natural gas exported to Moldova, while fixing a low price for the Transdniestrian part. Starting in 2005 the Russian Federation stopped, under false pretences, the importation of meat, wine, fruit and vegetables from Moldova, in breach of WTO regulations and the free-trade agreement between Moldova and the Russian Federation.
Likewise, the Russian Federation provided technical and financial assistance to various projects initiated by the Transdniestrian administration, for instance a project on railroads in June 2005.
33. The Moldovan Government further submitted that the Russian Federation was behind the decision of the Transdniestrian administration to forbid the use of the Latin script in schools in Transdniestria and to prevent farmers from obtaining access to the land they owned situated in the villages behind the cease-fire line.
34. Insofar as Russian political support for Transdniestria was concerned, the Moldovan Government pointed to, inter alia, the statement by the Russian Duma that the Transdniestrian electoral code was in accordance with Russian legislation and European requirements in that field, the statement made in October 2005 by the Russian Ambassador in Moldova during the celebration of the anniversary of the city of Tiraspol proclaiming that “Tiraspol was and continues to be an integral part of Southern Russia and of Russian history”, and the statement on 2 June 2006 by the Russian Minister of Foreign Affairs about the right to self-determination of the former Soviet republics.
35. The Russian Government did not make any comments on the facts.
36. The applicants refer to a number of facts concerning the conditions in which Mr Ivanţoc and Mr Popa were detained since 8 July 2004, the date of the Ilaşcu, Ivanţoc, Leşco and Petrov-Popa judgment, until their release on the expiry of their term of imprisonment in June 2007, and their effects on all applicants’ family life:
37. On 21 July 2005 the “Supreme Soviet of MRT” decreed a general amnesty. Under point 10 letter (в) of this decree, the term of imprisonment of persons convicted of intentional crimes for a period of more than 6 years was reduced by one third. On 10 October 2005 Mr Gribincea sent a letter to the “Ministry of Justice of MRT” requesting it to explain whether the amnesty decree of 21 July 2005 was applicable to the applicants, and if so, when and in what circumstances the applicants would be released.
On 10 April 2006 the “Minister of Justice of MRT” informed Mr Gribincea that he could neither answer Mr Gribincea’s questions nor maintain correspondence with him, as Mr Gribincea had no right to represent persons on the territory of the “MRT”.
38. The applicants’ conditions of detention did not change following the Court’s judgment of 8 July 2004.
39. Both Andrei Ivanţoc and Tudor Popa were detained in solitary confinement. No explanation was ever provided for their detention regime and conditions.
40. Mr Popa was detained until his release to Hlinaia Prison and placed in the wing for prisoners sentenced to death. His cell contained a metal cage of the same size as the cell, i.e. some 8 sq. m. Inside the cell there was a metal bed and a table.
Mr Ivanţoc was detained in Tiraspol Prison no. 2, in a cell of some 16 sq. m.
41. The applicants spent 23 hours a day in their cells, which had no natural light. Access of sunlight was blocked by special blinds, which also prevented them from looking outside.
42. Both applicants were entitled to a daily one-hour walk in a closed courtyard; no other prisoner could be present at the same time. From the courtyard the applicants could only see the sky and four very high walls. The applicants had no access to the gym or other such facilities.
They were allowed to have a shower once a week. In summertime there was no warm water. During the winter of 2004-2005 there was no cold water at all in Tiraspol Prison no. 2, so that Andrei Ivanţoc had only hot water for all his needs.
43. The cells were never heated. Unlike Mr Popa, Mr Ivanţoc was allowed to receive an electric heater from his family. He was also allowed to build a small wall in order to separate the toilet from the rest of his cell.
44. Mr Ivanţoc has liver problems and Mr Popa suffers from tuberculosis. They received neither appropriate treatment for their illnesses nor appropriate meals as prescribed by doctors. They were also prohibited from receiving medicines from their relatives.
The applicants were not permitted to receive visits from the prison doctors. They were examined by doctors from Chişinău at the request of the OSCE mission in Chişinău. Such requests were generally dealt with within a week. In March 2005 the applicants were examined by doctors from the Red Cross and Mr Popa was subsequently examined by a dentist.
45. Andrei Ivanţoc was allowed to have four short-term (two-hour) visits and two long-term (three-day) visits per year. However, his wife was the only person permitted to visit him.
46. Tudor Popa was allowed to have four short-term (two-hour) visits per year. In 2004 and 2005 only his sister Raisa Camenschi visited him. A Romanian-speaking prison guard was present throughout all the visits.
47. For the last four years of his detention Mr Popa had not been allowed any long-term visits. No explanation was provided for this refusal.
48. Short-term visits were generally granted on the same day the request was made. They took place in a special room. The applicants were separated from visitors by a window and discussion took place over the telephone. Applications for long-term visits had to be filed with the prison administration at least one month before the date requested.
49. Mr Ivanţoc was authorised to receive parcels every month. These parcels contained special dietary food which the applicant cooked for himself.
50. Mr Popa was not authorised to receive parcels every month as prescribed by law. For this reason, the special food he needed was brought to him by his sister during the short-term visits. However, he was not allowed to receive raw food such as potatoes, eggs or pasta and was not allowed to cook.
51. Tudor Popa was not allowed to receive newspapers published in the Romanian language. Neither Tudor Popa nor Andrei Ivanţoc were allowed to write to their families in Romanian using the Latin script, although some members of their families could not read the Cyrillic alphabet. Tudor Popa was not allowed to receive newspapers published in the Romanian language.
52. Neither Mr Ivanţoc nor Mr Popa were allowed to have telephone conversations as prescribed by law. They were not allowed to see their lawyers.
53. Tudor Popa had a TV set in his cell, but he had access only to Transdniestrian channels. Andrei Ivanţoc was only allowed a radio set in his cell.
54. All items received by the detainees from their families during their period in detention (TV and radio set, refrigerator, etc) had to remain in prison after their release.
55. Andrei and Eudochia Ivanţoc have no children. The closest member of Eudochia’s family is her husband, who was detained for 13 years until his release in 2007. At the time of lodging the present application, she was allowed to see her husband only once every two months, when she was granted short-term visits. She spent a maximum of three days per year with him. Every time her husband had health problems she was prohibited from visiting. She only learned about his health problems from newspapers.
56. Victor Petrov was constantly refused visits to his father if not accompanied by a person over 18, on the ground that he was a minor and had no identity documents.
57. Between 2004 and his father’s release in June 2007, Victor Petrov saw his father only twice, the last time being in March 2004. During this period, he was never allowed to conduct correspondence with his father in the Latin script, although he does not know the Cyrillic script.
58. Until the release of his father, and for a period lasting three years, he used to live without his mother, who, due to financial difficulties, had had to go abroad for work. During this period, he had to take care of his younger sister by himself.
59. Detailed information with regard to Transdniestria (Russian military withdrawal, political developments, relations between Transdniestria on the one hand, and the Russian Federation and Moldova, on the other hand) during the period since the adoption of the Ilaşcu, Ivanţoc, Leşco and Petrov-Popa judgment is set out in Catan and Others v. Moldova and Russia (dec.), nos. 43370/04, 8252/05 and 18454/06, 15 June 2010, §§ 34-41 and §§ 63-72.
60. The Committee of Ministers (CM) has adopted so far five interim resolutions in the Ilaşcu, Ivanţoc, Leşco and Petrov-Popa case: on 22 April 2005, 13 July 2005, 1st March 2006, 10 May 2006 and 12 July 2007.
61. In the Interim Resolution of 22 April 2005 the CM “urgently invites the Russian authorities to comply fully with the judgment” and “invites the Moldovan authorities to continue their efforts towards securing the release of the two applicants who are still imprisoned”.
62. In the Resolution adopted on 13 July 2005, the CM took note of the information provided by the Moldovan Government as to the measures taken to execute the judgment and “encouraged the Moldovan authorities to continue their efforts towards putting an end to the detention of the applicants and securing their immediate release.”
They further stated that since the last Resolution of 22 April 2005, “the Russian authorities have again called into question the validity of the judgment and have insisted that, by paying the just satisfaction awarded, they consider that they have fully executed the judgment”. They noted that the Russian authorities “have provided no new information regarding any efforts they may have initiated to secure the release of the applicants who are still imprisoned”. The CM further stated that the “excessive prolongation of [the applicants’] unlawful and arbitrary detention fails entirely to satisfy the requirements of the Court’s judgment”. They decided “to resume its examination of this case at each of its meetings until the applicants have been released.”
The Russian Federation did not take part in the preparation of this interim resolution and opposed its adoption. Moreover, the Permanent Representative of the Russian Federation had stated, even before the adoption of this resolution, that his authorities would not participate in its implementation.
63. In a third Resolution on the matter, dated March 2006 the CM encouraged the Moldovan authorities to continue their efforts towards putting an end to the arbitrary detention of the applicants still imprisoned and securing their immediate release; strongly urged the Russian authorities to pursue actively all effective avenues capable of putting an end to the arbitrary detention of the applicants still imprisoned and of securing their immediate release; and insisted that the results required by the Court’s judgment be attained without any further delay.
64. In a fourth Interim Resolution adopted on 10 May 2006 the CM stated:
“Deeply deploring the fact that two applicants, Mr Ivanţoc and Mr Petrov-Popa, are still imprisoned, and stressing that the excessive prolongation of their unlawful and arbitrary detention fails entirely to satisfy the requirements of the Court’s judgment and the obligation under Article 46, paragraph 1, of the Convention;
Noting that the authorities of the Republic of Moldova have regularly informed the Committee of the steps they have taken to secure the applicants’ release;
Regretting profoundly that the authorities of the Russian Federation have not actively pursued all effective avenues to comply with the Court’s judgment, despite the Committee’s successive demands to this effect,
Encourages the authorities of the Republic of Moldova to continue their efforts towards putting an end to the arbitrary detention of the applicants still imprisoned and securing their immediate release;
Declares the Committee’s resolve to ensure, with all means available to the Organisation, the compliance by the Russian Federation with its obligations under this judgment;
Calls upon the authorities of the member states to take such action as they deem appropriate to this end.”
65. Following the adoption the above-mentioned fourth Resolution, the respondent States continued, as in the past, to submit regularly to the Committee of Ministers observations regarding the steps taken to secure the release of the applicants still imprisoned, as appears from an Information document issued by the Committee of Ministers on 29 June 2006 (CM/Inf/DH/(2006)17 rev33).
Moldova submitted that the Russian Federation was in a position to influence the “Transdniestrian authorities”.
As for its part, Moldova had directly or indirectly and regularly raised the issue of release of the applicants pursuant to the Ilaşcu, Ivanţoc, Leşco and Petrov-Popa judgment with various instances such as: the European Union, several European States not members of the European Union, various authorities of the Russian Federation, the Council of Europe Parliamentary Assembly, OSCE, the Council of Europe Commissioner for Human Rights, the United Nations, the Ombudsmen of the Community of the Independent States and of the Baltic States, and last, but not least, with “representatives of the administration of the Transdniestrian region”.
In summary, the Moldovan authorities constantly reiterated their determination to achieve the applicants’ release and constantly kept the Committee of Ministers informed of the numerous steps they had taken with a view to the execution of the judgment, “notwithstanding their limited means”. They concluded that the competent Moldovan authorities, as well as civil society, had explored all available avenues, including all diplomatic means, with a view to the execution of the judgment, including in the broader context of the Transdniestrian conflict.
The Russian Federation submitted that their official position with regard to the execution of the Ilaşcu, Ivanţoc, Leşco and Petrov-Popa judgment expressed in a press statement of the Ministry of Foreign Affairs of 8 July 2004 remained unchanged: having paid the just satisfaction awarded by the Court, the Russian Federation had satisfied its obligations under the Court’s judgment.
66. On 12 July 2007, after the applicants’ release, the CM adopted Interim Resolution 2007 (106), in which it stated the following:
“[...] Noting with relief that the applicants Ivanţoc and Popa have finally regained their freedom, but deeply regretting that, despite the injunction of the Court, they were only released on 2 and 4 June 2007 respectively;
Noting that the authorities of the Republic of Moldova have regularly informed the Committee of the efforts they have made to secure the applicants’ release;
Recalling the various interim resolutions adopted by the Committee of Ministers and most particularly the call made upon the authorities of the member states of the Council of Europe to take such action as they deem appropriate to ensure the compliance by the Russian Federation with its obligations under this judgment; noting the various steps taken by the states following this call; also noting, in this context, the support of the European Union and of numerous other states with a view to achieving the execution of this judgment;
Renewing its profound regret that despite these steps, the authorities of the Russian Federation have not actively pursued all effective avenues to comply with the Court’s judgment;
Reaffirming most firmly that the obligation to abide by the judgments of the Court is unconditional and is a requirement for membership of the Council of Europe;
Recalling that the Court stated that “any continuation of the unlawful and arbitrary detention of the [...] applicants would necessarily entail [...] a breach of the respondent states’ obligation under Article 46 § 1 of the Convention to abide by the Court’s judgment”;
Deeply deploring the prolongation of the applicants’ unlawful and arbitrary detention after the judgment of the Court and underlining, in the light of this situation, the obligation incumbent on respondent states under Article 46, paragraph 1, of the Convention to erase, as far as possible, the consequences of the violations at issue in this case;
Noting, in this respect, that Mr Ivanţoc and Mr Popa have lodged a new application with the Court, against Moldova and the Russian Federation (No. 23687/05), on the ground of the prolongation of their arbitrary detention beyond 8 July 2004;
DECIDES to suspend its examination of this case and to resume it after the final determination of the new application by the European Court of Human Rights.”
67. On 12 December 2002 the CPT published the report following this visit, which stated, inter alia:
“55. Three members of the Ilaşcu group had been held for more than 8 years under conditions of solitary confinement (though one of them - Tudor Petrov-Popa - had recently been offered, but had refused, the presence of other prisoners in his cell). As regards at least one of the prisoners, there were clear indications that the regime to which he was subject was having harmful psychological consequences. Certain other prisoners interviewed by the delegation had also been held under conditions of solitary confinement for prolonged periods.
The CPT pays particular attention to prisoners held, for whatever reasons, under conditions akin to solitary confinement. The principle of proportionality requires that a balance be struck between the requirements of the case and the application of a solitary-confinement type regime, which is a measure that can have very harmful consequences for the person concerned. Solitary confinement can, in certain circumstances, amount to inhuman and degrading treatment; in any event, all forms of solitary confinement should be as short as possible. To hold persons under conditions of solitary confinement for years on end is scarcely justifiable under any circumstances.
56. At the end of the visit, the delegation requested that two measures be taken to attenuate the severity of the regime applied to the three members of the Ilaşcu group referred to above: i) allow them access to newspapers of their own choice; ii) ensure that their rights to visits from family members and lawyers are fully respected in practice. The CPT wishes to be informed of the action taken upon the delegation’s request.
Beyond this, the CPT calls upon the authorities to end the solitary confinement regime applied to Ilie Ilaşcu, Andrei Ivanţoc and Tudor Petrov-Popa. Whatever justification there might have been in the past for the application of that regime to these prisoners, to persist with such a regime for close to a decade is indefensible.”
VIOLATED_ARTICLES: 13
3
5
8
NON_VIOLATED_ARTICLES: 13
3
5
8
